Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Amendments
This Office Action Correspondence is in response to amendments filed 15 Dec 2020. 
Claims 1, 3, 5-7, 9 are pending. Claims 1 and 9 are amended. Claim 2, 4, 6, 10 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1 and 9, limitation “each of the ejection ports being connected to each of the plurality of gas passages to eject a process gas toward the substrate” is unclear how each (i.e. a single) ejection port can be individually connected to each and every single one of a plurality of gas passages.
For the purpose of examination, the above discussed limitation shall be interpreted as “each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate” in light of Fig. 4A and 4B.
In light of the above, depending claims 3, 5-7 are also rejected at least due to rejected claim 1 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0042924 A1 hereinafter “Kim”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”) or alternatively Yamamuka et al. (US 2011/0177644 A1 hereinafter “Yamamuka”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”).
Regarding claim 1, Kim teaches the following substrate processing apparatus (semiconductor processing system, abstract, Fig. 1, paragraph [0021]) including a heat shield plate (125, Fig. 1) comprising:
A process container (comprising processing system 100 including a processing chamber partitioned into a plasma generation chamber 115 and a substrate processing region 133 and unlabeled walls, Fig. 1, paragraph [0022]) configured to accommodate a substrate (155, Fig. 1, paragraph [0022]-[0023]);
A partition plate (comprising selectivity modulation device/ion suppressor 123, Fig. 1, paragraph [0027]) disposed between plasma generated inside the process container (i.e. plasma generation chamber 115, Fig. 1) and the substrate, the partition plate (123, Fig. 1) configured to selectively transmit radicals in the plasma toward the substrate (Fig. 1, paragraph [0027])  and is configured to suppress ions in the plasma from being transferred from the plasma to the substrate (i.e. 123 is an “ion suppressor” paragraph [0027]-[0029]); and
A heat shield plate (comprising showerhead 125, Fig. 1) disposed between the partition member (123, Fig. 1) and the substrate (155, Fig. 1) (showerhead 125 is considered a “heat shield plate” since it is a plate shape and is physically between the partition member 123 and the substrate and thus at least physically shields heat); 
Wherein the heat shield plate (125, Fig. 1) is disposed so as to face the substrate (155, Fig. 1) and the heat shield plate (125, Fig. 1) is connected to the process container and constituting a portion of the process container (as can be understood from Fig. 1, plate 125 forms an upper ceiling for processing region 133 and 125 is supported on unlabeled sidewall portions of the processing container which surrounds the processing region 133. Thus 125 “constitutes a portion of the process container” which is a processing region ceiling of the processing container);
Wherein the heat shield plate allows radicals from the plasma generated (in the plasma generation chamber 115, Fig. 1) to travel to the substrate (paragraph [0031]).
Kim does not explicitly teach that the heat shield plate is configured to block a heat radiated from the partition plate from being transferred to the substrate such that the heat is transferred to the process container, the heat shield plate is made of metal; and wherein the partition plate includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other wherein the heat shield plate has a plurality of radical passages penetrating in a thickness direction of the heat shield plate, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among 
However Kim further teaches that the heat shield plate (125, Fig. 1) can be connected to power to enable plasma generation in processing region 133 and thus act like an electrode (paragraph [0032]). Kim further teaches that suitable materials for electrodes include conductive materials such as aluminum (paragraph [0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a metal such as aluminum as the material for the heat shield plate in view of teachings of Kim as a known suitable conductive material which would enable the heat shield plate to function as an electrode to generate plasma in the substrate processing apparatus. Further, it would be obvious that the metal showerhead (125, Fig. 1) of Kim would conduct heat to the process container to which it is connected to and thus would also act as a heat shield plate.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Kim as applied above does not explicitly teach wherein the partition plate includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other wherein the heat shield plate has a plurality of radical passages penetrating in a thickness direction of the heat shield plate, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits.
However, Nishimura teaches a substrate processing apparatus including a partition plate (comprising partition plate 230, Fig. 10) including two plate-like members (230A and 230C, Fig. 10 and 12) including a first plate (comprising 230A, Fig. 10, and 12) in which a plurality of first slits (comprising 231A, Fig. 12, paragraph [0070]) are formed; and a second plate (comprising 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the partition plate (Kim: 123, Fig. 1) to include two plate-like members including a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other in view of teachings of Nishimura in the apparatus of Kim as a known suitable alternative configuration of a partition plate which would be suitable to enable selectively transmitting radicals and suppress ions in the plasma toward the substrate.
Alternatively Yamamuka teaches a substrate processing apparatus including a partition plate (comprising shutter 9, Fig. 1, 2-1, 2-2, 2-3, 4, 14, 15,19, 20 paragraph [0046]-[0047]) including two plate-like members (comprising shutter upper plate 61 and shutter lower plate 62, Fig. 2-1, 2-2, 2-3, 15, paragraph [0047]) configured to selectively transmit radicals in the plasma toward and is configured to suppress ions in the plasma from being transferred from the plasma to the substrate (paragraph [0084]-[0085]); wherein the two plate-like members include a first plate (comprising shutter upper plate 61, Fig. 2-1, 2-2, 2-3, 15) in which a plurality of first slits (comprising groove-like holes 63, Fig. 2-3) are formed; and a second plate (comprising groove-like holes 64, Fig. 2-3) in which a plurality of second slits are formed, the second plate (comprising 62, Fig. 2-3, 15) being disposed below the first plate (comprising 61, Fig. 2-3 and 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the partition plate (Kim: 123, Fig. 1) to include two plate-like members including a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other in view of teachings of Yamamuka in the apparatus of Kim as a known suitable alternative configuration of a partition plate which would be suitable to enable selectively transmitting radicals and suppress ions in the plasma toward the substrate.
Kim in view of Nishimura (or alternatively Yamamuka) as applied above do not explicitly teach that the heat shield plate has a plurality of radical passages penetrating in a thickness direction of the heat shield plate, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However, Kim as discussed above teaches that the heat shield plate (125, Fig. 1) allows radicals from the plasma generated (in the plasma generation chamber 115, Fig. 1) to travel to the substrate (paragraph [0031]) and thus would necessarily have at least one radical passage penetrating in a thickness direction of the heat shield plate.
Further, Chen teaches a configuration having a three plate structure (comprising three filtering plates 24, Fig. 3), each plate having a plurality of through-holes (comprising 241, Fig. 3) in the thickness direction which allows radicals to pass through the through-holes (paragraph 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat shield plate (Kim: 125, Fig. 1) with a plurality of radical passages penetrating in a thickness direction of the heat shield plate and to configure each radical passage to correspond (i.e. align) with each of the plurality of second slits (Nishimura: 231C, Fig. 12; or alternatively, Yamamuka: comprising 64, Fig. 2-3; not labeled but shown in Fig. 15) in view of teachings of Kim and Chen in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka) to enable, after the plasma is filtered by the partition plate, a higher flow rate of gas/plasma/radicals into the processing region (Chen: paragraph [0055]).
Kim in view of Nishimura (or alternatively Yamamuka) and Chen as applied above do not explicitly teach and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However, Breiling teaches a substrate processing apparatus including a shower head (i.e. heat shield plate) (103, Fig. 1A; 203, Fig. 2A-2E) having a plurality of gas passages (comprising gas distribution passages 112, Fig. 1A and 1B, paragraph [0062]; comprising gas distribution passages 212, Fig. 2A-2E, paragraph [0067]) disposed between two adjacent radical passages (comprising radical through-holes 108, Fig. 1A and 1B, paragraph [0062]; comprising radical pass through-holes 208, Fig. 2A-2E, paragraph [0067]) among the plurality of radical passages; and a plurality of ejection ports (comprising gas delivery holes 110, Fig. 1A, paragraph [0062]; comprising gas delivery holes 210, Fig. 2A-2E, paragraph [0067]) formed between two adjacent 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Kim: comprising showerhead 125, Fig. 1) to include a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate in view of teachings of Breiling in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka) and Chen as a known suitable alternative configuration of a plate configured to deliver gas that would enable separately introducing a precursor/processing gas and an excited gas/plasma toward a substrate at the same time (Breiling: paragraph [0062]).
Regarding limitation “configured to block a heat radiated from the partition plate from being transferred to the substrate,” and “such that the heat is transferred to the process container” these are functional limitations. Since Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling teaches all of the structural limitations including a heat shield plate (Kim: 125, Fig. 1) positioned between the partition plate (123, Fig. 1) and the substrate (155, Fig. 1); and the heat shield plate is connected to the container (see teachings of Kim) substantially similarly to the instant invention (i.e. heat shield plate 125 of Kim is connected at the top of the processing space and connected to the sidewalls), the apparatus of the same is considered capable of meeting the functional limitations. Furthermore, the courts have ruled the 
Regarding claim 6, Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling as applied above does not explicitly teach that the heat shield plate is covered with a dielectric material.
However, Breiling further teaches that plates may be coated with a material to inhibit or prevent radical recombination and such materials include aluminum nitride, quartz, or sapphire (which one of ordinary skill in the art would recognize are dielectric materials) (paragraph [0065]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the heat shield plate with a dielectric material(such as aluminum nitride quartz, or sapphire; Breiling: paragraph [0065]) in view of teachings of Breiling in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling as a known suitable configuration of a heat shield plate which would enable prevention of radical recombination (Breiling: paragraph [0065]).Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0042924 A1 hereinafter “Kim”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”) or alternatively Yamamuka et al. (US 2011/0177644 A1 hereinafter “Yamamuka”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) as applied to claim 1 and 6 above and further in view of Dhindsa et al. (US 2012/0031559 A1 hereinafter “Dhindsa”).
Regarding claim 3, Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling teaches all of the limitations of claim 1 as applied above and further teaches that the heat shield plate includes aluminum (see teachings of Kim).
Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling does not explicitly teach that the process container is also made of aluminum or aluminum alloy.
However, Dhindsa further teaches that a process container (comprising chamber 100) and its components (i.e. both walls and gas distribution unit 115) are chemically compatible with process gases to which the interior cavity is exposed and suitable materials for the process container include aluminum or the like (paragraph [0024], [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material such as aluminum or the like as a material for both the heat shield plate and the process container in view of Dhindsa in the apparatus Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling as a known suitable material for a substrate processing chamber that would withstand exposure to the processing gases used in the substrate processing apparatus. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0042924 A1 hereinafter “Kim”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”) or alternatively Yamamuka et al. (US 2011/0177644 A1 hereinafter “Yamamuka”), Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) as applied to claim 1 and 6 above and further in view of Liang et al. (US 2014/0097270 A1 hereinafter “Liang”).
Regarding claim 5, Kim in view of Nishimura (or alternatively Yamamuka), Chen, and Breiling teaches all of the limitations of claim 1 above including a heat shield plate (Kim: 125, Fig. 1) and radical passage (see teachings of Kim, Chen, and Breiling in claim 1 rejection above). 
Kim in view of Nishimura (or alternatively Yamamuka), Chen, and Breiling as applied above does not explicitly teach the radical passage has a cross-sectional shape increasing in diameter toward the substrate.
However, Liang teaches a substrate processing apparatus (abstract) including a plate (comprising lower plate 325 of gas distribution assembly 300 Fig. 3D-3E, paragraph [0055];comprising lower plate 425 of gas distribution assembly 400, Fig. 4B, paragraph [0067]) having radical passages (comprising apertures 365, Fig. 3D-3E; comprising channels 465, Fig. 4B) penetrating the plate in a thickness direction and wherein the radical passages have a cross-sectional shape increasing in diameter (paragraph [0059],[0071]) toward the substrate (substrate is placed under 400, paragraph [0070]). Liang further teaches that such a configuration can enable control/modulation of the flow of fluid through the radical passage (i.e. apertures, paragraph [0059]) as well as control over the amount of ionic species and the gas mixture delivered to the substrate (paragraph [0070]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the radical passage to have a cross-sectional shape increasing in diameter toward the substrate in view of teachings of Liang in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka), Chen, and Breiling as a known suitable alternative configuration of a heat shield plate/plate with through-holes which would enable modulation/control of fluid flow as well as control over the amount of ionic species and gas mixture delivered to the substrate (Liang: paragraph [0059],[0070]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0042924 A1 hereinafter “Kim”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”) or alternatively Yamamuka et al. (US 2011/0177644 A1 hereinafter “Yamamuka”), Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) as applied to claim 1 and 6 above and further in view of Zhou et al. (US 2015/0376788 A1 hereinafter “Zhou”).
Regarding claim 7, Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling teaches all of the limitations of claim 6 as applied above including a dielectric material (Breiling: paragraph [0065]) coating a heat shield plate but does not explicitly teach wherein the dielectric material covering the heat shield plate is composed of a yttrium compound or silicon.
However Kim further teaches yttrium containing compounds are plasma resistant (paragraph [0021]).
Further, Zhou teaches that a yttrium compound (i.e. yttria) is a suitable coating material that is also substantially unreactive to radicals (i.e. prevent radical recombination) and a suitable alternative to aluminum nitride and sapphire (i.e. the dielectric materials taught in Breiling) (paragraph [0015]-[0016]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dielectric coating material of a yttrium compound in view teachings of Kim and Zhou in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling as a known suitable alternative dielectric material that is plasma resistant (Kim: paragraph [0021]) and substantially unreactive to radicals (Zhou: paragraph [0016]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0042924 A1 hereinafter “Kim”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”).
Regarding claim 9, Kim teaches a heat shield plate (comprising showerhead 125, Fig. 1) disposed between a partition plate (123, Fig. 1), which is disposed between plasma generated inside a process container (comprising processing system 100 including a processing chamber partitioned into a plasma generation chamber 115 and a substrate processing region 133, Fig. 1, paragraph [0022) and a substrate (155, Fig. 1) and configured to selectively transmit radicals in the plasma toward the substrate (Fig. 1, paragraph [0027])  , and the substrate (More specifically, heat shield plate 125 is between partition plate 123 and the substrate 155. Further, showerhead/heat shield plate 125 is considered a “heat shield plate” since it is a plate shape and is physically between the partition member 123 and the substrate and thus at least physically shields heat); Wherein the heat shield plate (125, Fig. 1) is disposed so as to face the substrate (155, Fig. 1) and the heat shield plate (125, Fig. 1) constitutes a portion of the process container (as can be understood from Fig. 1, plate 125 forms an upper ceiling for processing region 133 and 125 is supported on unlabeled sidewall portions of the processing container which surrounds the processing region 133. Thus 125 “constitutes a portion of the process container” which is a processing region ceiling of the processing container).
Kim does not explicitly teach that the heat shield plate configured to block a heat radiated from the partition plate from being transferred to the substrate such that the heat is transferred to the process container, and the heat shield plate is made of metal; and wherein the partition plate includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other wherein the heat shield plate has a plurality of radical passages penetrating in a thickness direction of the heat shield plate, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical 
However Kim further teaches that the heat shield plate (125, Fig. 1) can be connected to power to enable plasma generation in processing region 133 and thus act like an electrode (paragraph [0032]). Kim further teaches that suitable materials for electrodes include conductive materials such as aluminum (paragraph [0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a metal such as aluminum as the material for the heat shield plate (125, Fig. 1) in view of teachings of Kim as a known suitable conductive material which would enable the heat shield plate to function as an electrode to generate plasma in the substrate processing apparatus. Further, it would be obvious that the metal showerhead (125, Fig. 1) of Kim would conduct heat to the process container to which it is connected to and thus act as a heat shield plate.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Kim as applied above does not explicitly teach wherein the heat shield plate has a plurality of radical passages penetrating in a thickness direction of the heat shield plate, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits of the partition plate.
However, Kim as discussed above teaches that the heat shield plate (125, Fig. 1) allows radicals from the plasma generated (in the plasma generation chamber 115, Fig. 1) to travel to the substrate (paragraph [0031]) and thus would necessarily have at least one radical passage penetrating in a thickness direction of the heat shield plate.
Further, Chen teaches a substrate processing apparatus (abstract, Fig. 3) including a configuration having a three-plate structure (comprising three filtering plates 24, Fig. 3), each 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat shield plate (Kim: 125, Fig. 1) with a plurality of radical passages penetrating in a thickness direction of the heat shield plate and to configure each radical passage to correspond (i.e. align) with each of the plurality of second slits (i.e. the through-holes of a partition plate) in view of teachings of Kim and Chen in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka) to enable, after the plasma is filtered by the partition plate, a higher flow rate of gas/plasma/radicals into the processing region (Chen: paragraph [0055]).
Kim in view of Chen as applied above do not explicitly teach wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However, Breiling teaches a substrate processing apparatus including a shower head (i.e. heat shield plate) (103, Fig. 1A; 203, Fig. 2A-2E) having a plurality of gas passages (comprising gas distribution passages 112, Fig. 1A and 1B, paragraph [0062]; comprising gas distribution passages 212, Fig. 2A-2E, paragraph [0067]) disposed between two adjacent radical passages (comprising radical through-holes 108, Fig. 1A and 1B, paragraph [0062]; comprising radical pass through-holes 208, Fig. 2A-2E, paragraph [0067]) among the plurality of radical passages; 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Kim: comprising showerhead 125, Fig. 1) to include a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate in view of teachings of Breiling in the apparatus of Kim in view of Chen as a known suitable alternative configuration of a plate configured to deliver gas that would enable separately introducing a precursor/processing gas and an excited gas/plasma toward a substrate at the same time (Breiling: paragraph [0062]).
Regarding claim 9 limitation “wherein the partition plate includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other,” since claim 9 is drawn to only a heat shield plate any limitations regarding other parts such as “the partition plate” is beyond the scope of the claims. Since the heat shield plate (125, Fig. 1) of Kim in view of Chen and Breiling is configured to be positioned 
Regarding limitation “configured to block a heat radiated from the partition plate from being transferred to the substrate,” and “such that the heat is transferred to the process container” these are functional limitations. Since Kim in view of Chen and Breiling teaches all of the structural limitations of the heat shield plate (Kim: 125, Fig. 1) including a heat shield plate (Kim: 125, Fig. 1) positioned between the partition plate (123, Fig. 1) and the substrate (155, Fig. 1); and the heat shield plate is connected to the container (see teachings of Kim) substantially similarly to the instant invention (i.e. heat shield plate 125 of Kim is connected at the top of the processing space and connected to the sidewalls), the apparatus of the same is considered capable of meeting the functional limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive due to new grounds of rejection necessitated by Applicant’s amendments and further discussed hereunder.
Applicant argues (remarks page 9-11) that none of the cited art (Kim, Nishimura, Yamamuka, and Chen) teaches claim limitation “wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of 
Examiner responds regarding claim 1 and 9, the rejections have been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Kim in view of Nishimura (or alternatively Yamamuka), Chen and Breiling, as discussed in detail in claims rejections above. Additionally, claim 9 is currently rejected as being unpatentable over Kim in view of Chen and Breiling, as discussed in detail in claims rejection above. Currently, Breiling is cited to teach the aforementioned limitation of amended claim 1. It would be obvious to configure the heat shield plate (Kim: comprising showerhead 125, Fig. 1) to include a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate in view of teachings of Breiling in the apparatus of Kim in view of Nishimura (or alternatively Yamamuka) and Chen (with respect to claim 1) and in the apparatus of Kim in view of Chen (with respect to claim 9) as a known suitable alternative configuration of a plate configured to deliver gas that would enable separately introducing a precursor/processing gas and an excited gas/plasma toward a substrate at the same time (Breiling: paragraph [0062]).
In light of the above, independent claims 1 and 9 are rejected.
Additionally, dependent claims 3, 5, 6, 7 are rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/LAUREEN CHAN/Examiner, Art Unit 1716


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716